UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4744
TROY SHELTON HALL,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                            (CR-99-190)

                      Submitted: January 31, 2002

                      Decided: February 11, 2002

        Before MICHAEL and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Ronnie M. Mitchell, MITCHELL, BREWER, RICHARDSON,
ADAMS, BURNS & BOUGHMAN, Fayetteville, North Carolina, for
Appellant. John Stuart Bruce, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, J. Frank Bradsher, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.
2                        UNITED STATES v. HALL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Troy Shelton Hall appeals his conviction for distribution and pos-
session with intent to distribute cocaine base, in violation of 21
U.S.C.A. § 841 (West 2000). Hall was sentenced to a term of 108
months imprisonment. On appeal, he contends that (1) the district
court impermissibly questioned him at trial, causing prejudice to the
defense, (2) the district court abused its discretion in overruling
Defendant’s objections to the form of certain questions, and (3) the
district court erroneously determined the drug quantity attributable to
him during sentencing. Because we find no reversible error, we
affirm.

   Hall failed to object at trial to the district court’s questions. There-
fore, any challenge is waived except in the "limited exception" where
the trial court’s questions were so prejudicial as to deny the defendant
a fair and impartial trial. United States v. Gastiaburo, 16 F.3d 582,
589-90 (4th Cir. 1994); Stillman v. Norfolk & W. Ry. Co., 811 F.2d
834, 839 (4th Cir. 1987). Hall has failed to show this level of preju-
dice. Hall also challenges several questions as leading and argumenta-
tive. We review a district court’s rulings as to the form of questions
for a clear abuse of discretion and will not overturn such decisions
absent prejudice or clear injustice to the litigant. United States v. Dur-
ham, 319 F.2d 590, 592 (4th Cir. 1963). Hall has not demonstrated
prejudice here.

  Hall also claims that the district court erroneously determined his
sentence using hearsay testimony in calculating drug quantities. How-
ever, reliable hearsay may be considered by sentencing judges in
determining relevant facts. United States v. Bowman, 926 F.2d 380,
381 (4th Cir. 1991). Moreover, we note that the district court properly
applied a preponderance standard in assessing all evidence bearing on
drug quantity. See United States v. Crump, 120 F.3d 462, 468 (4th
                       UNITED STATES v. HALL                      3
Cir. 1997). We therefore affirm the conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED